NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                            United States Court of Appeals
                                                     For the Seventh Circuit 
                                                     Chicago, Illinois 60604 
                                                                  
                                                    Argued November 30, 2017 
                                                    Decided December 27, 2017 
                                                                  
                                                              Before 
 
                                    FRANK H. EASTERBROOK, Circuit Judge 
                                     
                                    DANIEL A. MANION, Circuit Judge 
                                     
                                    JOHN Z. LEE, District Judge* 
 
No. 16‐3919 
 
UNITED STATES OF AMERICA,                                          Appeal from the United States District 
      Plaintiff‐Appellee,                                          Court for the Central District of Illinois.
                                                                    
      v.                                                           No. 2:16‐cr‐20002 
                                                                    
KEVIN PETTIS,                                                      Colin S. Bruce, Judge. 
      Defendant‐Appellant. 
 
                                                           O R D E R 
 
       Kevin Pettis was convicted of being a felon in possession of a firearm. He appeals 
the denial of a motion to suppress the gun which police discovered in his apartment after 
obtaining a warrant. We conclude that the warrant issued to search the apartment was 
based on probable cause, and that, even if it wasn’t, the police relied on the issuance of 
the warrant in good faith. Either way, suppression was not appropriate, so we affirm the 
judgment below. 
 
                                                 
* The Honorable John Z. Lee of the United States District Court for the Northern District of Illinois, sitting 

by designation. 
No. 16‐3919                                                                                   Page 2 
 
                                         I. Background 
                                                    
        In  the  early  morning  hours  of  July  7,  2013,  police  responded  to  a  call  from  the 
Oakwood Trace apartment complex in Champaign, Illinois. The caller, Shaleke Russell, 
told the police that she had been in an argument with Kevin Pettis in the parking lot of 
the apartment complex. Russell said that when she pulled out her phone to call the police, 
Pettis  jumped  in  his  tan  Chevy  Tahoe  and  drove  away,  firing  one  gunshot  out  the 
window as he left. From Russell’s description of where the shot was fired, the police were 
able to discover a single shell casing in that area of the parking lot. Russell also reported 
that  the Tahoe’s license plate number  was P686094,  although  she said  she was  unsure 
about the final two numbers. 
 
        While one officer was meeting with Russell in the parking lot of Oakwood Trace, 
another went to Pettis’s last known address, an apartment complex about two miles away 
at 407 South State Street. That officer observed a black male in the common grassy area 
in the middle of the U‐shaped apartment building. The officer pulled into the complex’s 
parking lot and noticed a tan Tahoe bearing Illinois tag P686056, which matched all but 
the last two digits of Russell’s report. He felt the hood and noticed it was warm, indicating 
that it had just been driven. Then other officers notified him that they had tracked down 
Pettis a block away from the apartments. The officer who first located Pettis identified 
the man in custody as the same person he had seen in the common area. Pettis, however, 
did not have a gun when he was arrested. 
 
        Police then contacted the landlord at the South State apartments. The landlord said 
that Pettis had moved from apartment #1 to apartment #5 after his first apartment was 
damaged  in  a  fire.  The  police  observed  that  the  lights  were  on  in  apartment  #5,  but 
nobody answered when they knocked on the door. Given the timing of the events, the 
officers believed that Pettis may have had time to enter his apartment in order to store 
the gun he had fired in the Oakwood Trace parking lot. So they decided to seek a search 
warrant for both the Tahoe and the apartment. 
 
        In the morning (only about four hours after the police had been called), officers 
brought two affidavits (one each for the Tahoe and the apartment) to the home of a state 
judge in order to seek warrants. In relevant part, the affidavits stated that: (1) the police 
received a report of a shot fired at Oakwood Trace; (2) Russell told an officer that she saw 
Pettis, whom she knew by sight, fire a gun in the air as he drove off in a Chevy Tahoe 
with Illinois tag P686056; (3) police found a single shell casing near the spot where Russell 
told them the gun had been fired; (4) an officer located Pettis in the common area at the 
No. 16‐3919                                                                                     Page 3 
 
South  State  apartments  minutes  later;  (5)  the  landlord  confirmed  that  Pettis  currently 
leases apartment #5; (6) the Chevy Tahoe was at the apartment complex and was hot to 
the touch; and (7) Pettis had the keys to the Tahoe in his possession when he was arrested. 
On these representations, the state judge issued the warrants. Police subsequently found 
in apartment #5 the gun that is the subject of this appeal. 
 
        A grand jury indicted Pettis on the felon‐in‐possession charge. Pettis then moved 
to  suppress  the  gun  on  the  ground  that  the  police  lacked  probable  cause  to  obtain  a 
warrant. He first submitted an affidavit in which he declared that he no longer lived at 
the South State apartments and that apartment #5 was used as storage and open to anyone 
who wished to enter. The government then argued that Pettis’s affidavit established that 
he lacked a reasonable expectation of privacy in the apartment. In response, he submitted 
a second affidavit in which he swore that he was paying rent for the apartment and that 
nobody was permitted to enter without his permission. The district court found that the 
two affidavits were contradictory and disregarded the second affidavit. As a result, the 
court concluded that Pettis lacked a reasonable expectation of privacy in the apartment. 
The  court  further  held  that  even  if  Pettis  had  a  reasonable  expectation  of  privacy, 
probable cause existed for a warrant to search the apartment. Therefore, the court denied 
his  motion  to  suppress.  A  jury  then  convicted  him  of  the  single  count  and  he  was 
sentenced to ten years’ imprisonment. He appeals the denial of the suppression motion. 
 
                                           II. Discussion 
                                                    
        The district court denied Pettis’s motion to suppress on two independent grounds, 
but we will assume without deciding that Pettis had a reasonable expectation of privacy 
in apartment #5. That’s because even if he did have an expectation of privacy, the warrant 
issued to search apartment #5 for the gun Pettis fired in the parking lot at Oakwood Trace 
was issued upon probable cause. Moreover, even if probable cause were slightly lacking, 
the affidavits supporting the warrants (one each for the Tahoe and the apartment) were 
not  so  deficient  that  the  executing  officers  could  not  in  good  faith  rely  on  the  issued 
warrants. We take these issues in turn. 
 
        While the district court’s judgment on the question of probable cause is not entitled 
to deference, we do give “‘great deference’ to the conclusion of the judge who initially 
issued  the  warrant.”  United  States  v.  Garcia,  528  F.3d  481,  485  (7th  Cir.  2008)  (quoting 
United States v. McIntire, 516 F.3d 576, 578 (7th Cir. 2008)). We defer to the state judge’s 
decision to issue the warrant so long as “there is ‘substantial evidence in the record’ that 
supports [the state judge’s] decision.” United States v. Curry, 538 F.3d 718, 729 (7th Cir. 
No. 16‐3919                                                                                   Page 4 
 
2008) (quoting United States v. Koerth, 312 F.3d 862, 865 (7th Cir. 2002)). That substantial 
evidence must support the conclusion that “there is a fair probability that contraband or 
evidence of a crime will be found in a particular place.” Koerth, 312 F.3d at 866 (quoting 
Illinois v. Gates, 462 U.S. 213, 238 (1983)). The state judge “‘is entitled to draw reasonable 
inferences about where evidence is likely to be kept,’ and he ‘need only conclude that it 
would be reasonable to seek the evidence in the place indicated in the affidavit.’” Curry, 
538 F.3d at 729 (quoting United States v. Sleet, 54 F.3d 303, 306 (7th Cir. 1995)). 
 
         Here,  the  affidavits  the  police  submitted  to  the  state  judge  included  more  than 
enough  evidence  for  the  judge  to  infer  that  the  gun  would  be  inside  either  the  Chevy 
Tahoe or apartment #5. According to the affidavits, Pettis fired the shot at Oakwood Trace 
and then was spotted minutes later in the common area at the South State apartments, 
with the still‐warm Tahoe in the parking lot. He was then apprehended without the gun 
one  block  from  the  South  State  apartment  building.  Pettis  admits  there  was  probable 
cause to believe that he fired the gun. From this, a reasonable judge could infer that the 
gun  (since  it  was  not  with  Pettis  when  he  was  arrested)  was  probably  in  either  the 
apartment or the Tahoe.   
 
         That’s  true  even  though  there  was  a  small  mistake  in  the  affidavits—the  police 
represented to the state judge that the Tahoe’s true license plate number was the number 
Russell had reported, even though she had gotten the final two digits wrong. Like the 
district court, we think this seemingly inadvertent error was not “significant enough to 
negate a finding of probable cause.” Nor are we troubled by the fact that Pettis was seen 
at the South State apartments just a few minutes after the shot was fired, even though 
Google  maps  indicates  that  it  normally  takes  seven  minutes  to  drive  between  the  two 
apartment  buildings.  As  the  district  court  explained,  the  events  in  question  happened 
around three in the morning, so it is certainly plausible that Pettis could have driven from 
Oakwood  Trace  to  South  State  in  less  than  seven  minutes.  In  sum,  we  agree  with  the 
district court that the state judge had probable cause to issue the warrant to search the 
apartment. 
          
         Even if we were to doubt the state judge’s probable‐cause finding, the good‐faith 
exception to the exclusionary rule would save the evidence in this case. United States v. 
Leon, 468 U.S. 897, 920–23 (1984). Under the exception, we presume that the executing 
officers relied in good faith on the state judge’s decision to issue a warrant. The defendant 
may  overcome  this  presumption  by  showing  that  (1)  the  issuing  judge  was  misled  by 
information in the warrant application that the warrant affiant knew to be false or would 
have known was false but for his reckless disregard for the truth, (2) the judge wholly 
No. 16‐3919                                                                                  Page 5 
 
abandoned his neutral and detached role in issuing the warrant, or (3) the warrant was 
so  deficient  on  its  face  that  the  officers  executing  the  warrant  could  not  reasonably 
presume the warrant to be valid. Id. at 923. Pettis argues that the affidavits’ inclusion of 
an incorrect license plate number and their failure to account for the normal seven‐minute 
driving  time  between  the  two  apartments  render  them  misleading.  But  as  we  have 
already said, the license plate mistake was trivial (and probably a simple typo), and the 
timing of Pettis’s trip could have plausibly been much quicker than seven minutes. So we 
agree with the district court that nothing was included in the warrant application that 
would have misled the state judge and induced him to issue a warrant that otherwise 
shouldn’t have been issued.   
 
        Nor  can  Pettis  show  a  lack  of  good‐faith  reliance  based  on  the  other  two  Leon 
prongs. There has been no serious argument that the state judge abandoned his role as a 
neutral arbiter when he issued the warrant. Speculation that the judge was acting as a 
“rubber stamp” without more is insufficient to overcome the presumption that judges are 
neutral decision‐makers. Finally, given that a federal judge has already found that the 
warrant was supported by probable cause, we cannot say that it was so deficient on its 
face that no officer could presume that it was valid. Even if we are ultimately wrong about 
the  merits  of  the  probable‐cause  finding,  a  federal  judge  has  upheld  it.  The  police 
generally cannot be required to know the law better than federal judges, so in most cases 
a  well‐reasoned  district  court  opinion  supporting  the  state  judge’s  probable‐cause 
determination  will  indicate  that  the  executing  officers  were  justified  in  relying  on  the 
issuance of the warrant. That is the case here. Thus, we conclude that the exclusionary 
rule wouldn’t bar admission of the gun even if the warrant lacked probable cause. 
         
                                           III. Conclusion 
                                                      
        For the reasons stated above, the district court properly denied Pettis’s motion to 
suppress the gun he fired in the air at the Oakwood Trace parking lot.   
 
                                                                                       AFFIRMED